

Exhibit 10.1






INDEMNIFICATION AGREEMENT




This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and effective as of
[DATE], by and between Kemper Corporation, a Delaware corporation (the
“Company”), and [NAME OF INDEMNITEE] (“Indemnitee”).


WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;


WHEREAS, Indemnitee is a [director or officer] of the Company;


WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;


WHEREAS, the Company’s Restated Certificate of Incorporation (“Certificate of
Incorporation”) and Amended and Restated Bylaws (“Bylaws”) require the Company
to indemnify and advance expenses to its directors and officers to the extent
provided therein, and Indemnitee serves as a [director or officer] of the
Company, in part, in reliance on such provisions in the Company’s Certificate of
Incorporation and Bylaws;


WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company and that the Company therefore should seek to assure
such persons that indemnification and insurance coverage will be available in
the future; and


WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the Certificate of
Incorporation and Bylaws, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by the Company’s Certificate
of Incorporation and Bylaws will be available to Indemnitee (regardless of,
among other things, any amendment to or revocation of the applicable provisions
of the Certificate of Incorporation or Bylaws, any change in the composition of
the Board of Directors of the Company, or any acquisition transaction relating
to the Company), the Company wishes to provide in this Agreement for the
indemnification of and the advancing of expenses to Indemnitee to the fullest
extent (whether partial or complete) permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the directors’ and officers’ liability insurance
policy of the Company.


NOW, THEREFORE, in consideration of the premises and of Indemnitee’s continuing
to serve the Company directly or on its behalf or at its request as an officer,
director, employee, manager, agent, fiduciary, or trustee of, or in any other
capacity with, another Person


As of 2-5-2020    

--------------------------------------------------------------------------------




(as defined below) or any employee benefit plan, and intending to be legally
bound hereby, the parties hereto agree as follows:


1.    Certain Definitions:


(a)    Change in Control: shall be deemed to have occurred if (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the
total voting power represented by the Company’s then outstanding Voting
Securities, or (ii) individuals who, on the date hereof, constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date hereof or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) there is consummated a merger or consolidation of the
Company with any other entity, other than a merger or consolidation that would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least seventy-five
percent (75%) of the total voting power represented by the Voting Securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or (iv) the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of (in one transaction or a series of transactions) all or
substantially all of the Company’s assets.


(b)    Board of Directors: means the Board of Directors of the Company.


(c)    Claim: means any threatened, asserted, pending, or completed civil,
criminal, administrative, investigative, or other action, suit, or proceeding of
any kind whatsoever, including any arbitration or other alternative dispute
resolution mechanism, or any appeal of any kind thereof, or any inquiry or
investigation, whether instituted by the Company, any governmental agency, or
any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit, or proceeding, whether civil, criminal,
administrative, investigative, or other, including any arbitration or other
alternative dispute resolution mechanism.


(d)    DGCL: means the General Corporation Law of the State of Delaware.


(e)    Exchange Act: means the Securities Exchange Act of 1934, as amended.


(f)    ERISA: means the Employee Retirement Income Security Act of 1974, as
amended.


2    

--------------------------------------------------------------------------------






(g)    Expenses: means all direct or indirect costs, expenses, and obligations,
including attorneys’ fees and disbursements (including, without limitation,
experts’ fees, court costs, retainers, appeal bond premiums, transcript fees,
duplicating, printing, and binding costs, as well as telecommunications,
postage, and courier charges), paid or incurred in connection with
investigating, prosecuting, defending, being a witness in, or participating in
(including on appeal), or preparing to investigate, prosecute, defend, be a
witness in, or participate in, any Claim relating to any Indemnifiable Event,
and shall include (without limitation) all attorneys’ fees and all other
expenses incurred by or on behalf of Indemnitee in connection with preparing and
submitting any requests or statements for indemnification, advancement, or any
other right provided by this Agreement (including, without limitation, such fees
or expenses incurred in connection with legal proceedings contemplated by
Section 2(d) hereof).


(h)    Indemnifiable Amounts: means (i) any and all liabilities, Expenses,
damages (including punitive damages), judgments, fines, penalties, ERISA excise
taxes, and amounts paid in settlement (including all interest, assessments, and
other charges paid or payable in connection with or in respect of such
liabilities, Expenses, damages, judgments, fines, penalties, ERISA excise taxes,
or amounts paid in settlement) arising out of or resulting from any Claim
relating to an Indemnifiable Event, and (ii) any liability that an Indemnitee
incurs as a result of acting on behalf of the Company (whether as a fiduciary or
otherwise) in connection with the operation, administration, or maintenance of
an employee benefit plan or any related trust or funding mechanism (whether such
liability is in the form of an excise tax assessed by the United States Internal
Revenue Service, a penalty assessed by the Department of Labor, restitution to
such a plan or trust or other funding mechanism or to a participant or
beneficiary of such plan, trust, or other funding mechanism, or otherwise).


(i)    Indemnifiable Event: means any event or occurrence, whether occurring
before, on, or after the date of this Agreement, related to the fact that
Indemnitee is or was a director or officer, employee, agent or fiduciary of the
Company, or is or was serving on behalf of the Company or at the request of the
Company as a director, officer, employee, manager, trustee, agent, fiduciary, or
similar capacity, of another corporation, limited liability company,
partnership, joint venture, employee benefit plan, trust, or other entity or
enterprise, or by reason of any act or omission by Indemnitee in any such
capacity (in all cases whether or not Indemnitee is acting or serving in any
such capacity or has such status at the time any Indemnifiable Amount is
incurred for which indemnification, advancement or any other right can be
provided by this Agreement). The term “Company,” where the context requires when
used in this Agreement, shall be construed to include such other corporation,
limited liability company, partnership, joint venture, employee benefit plan,
trust, or other entity or enterprise.


(j)    Independent Legal Counsel: means an attorney or firm of attorneys,
selected pursuant to and in accordance with the provisions of Section 3, who is
experienced in matters of corporate law and who shall not have otherwise
performed services for the Company or Indemnitee within the last three (3) years
(other than with respect to matters concerning the rights of Indemnitee under
this Agreement, or of other indemnitees under similar indemnity agreements).


3    

--------------------------------------------------------------------------------






(k)    Person: means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity, or other entity.


(l)    Reviewing Party: means any appropriate person or body consisting of a
member or members of the Company’s Board of Directors or any other person or
body appointed by the Board of Directors who is not a party to the particular
Claim for which Indemnitee is seeking indemnification, or Independent Legal
Counsel.


(m)    Voting Securities: means any securities of the Company that vote
generally in the election of directors.


2.    Basic Indemnification Arrangement; Advancement of Expenses.
    
(a)    In the event that Indemnitee was, is or becomes subject to, a party to or
witness or other participant in, or is threatened to be made subject to, a party
to or witness or other participant in, a Claim by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee, or cause
Indemnitee to be indemnified, to the fullest extent permitted by Delaware law in
effect on the date hereof and as amended from time to time; provided, however,
that no change in Delaware law shall have the effect of reducing the benefits
available to Indemnitee hereunder based on Delaware law as in effect on the date
hereof or as such benefits may improve as a result of amendments to Delaware law
that became effective after the date hereof. The rights of Indemnitee provided
in this Section 2 shall include, without limitation, the rights set forth in the
other sections of this Agreement. Payments of Indemnifiable Amounts shall be
made as soon as practicable but in any event no later than thirty (30) days
after written demand is presented to the Company.


(b)    If so requested by Indemnitee, the Company shall advance, or cause to be
advanced (within five (5) business days of such request), any and all Expenses
incurred by Indemnitee (an “Expense Advance”). The Company shall, in accordance
with such request (but without duplication), pay, or cause to be paid, such
Expenses on behalf of Indemnitee, unless Indemnitee shall have elected to pay
such Expenses and have such Expenses reimbursed, in which case the Company shall
reimburse, or cause to be reimbursed, Indemnitee for such Expenses. To the
fullest extent permitted by Delaware law, Indemnitee’s right to an Expense
Advance is absolute and shall not be subject to any prior determination by the
Reviewing Party that Indemnitee has satisfied any applicable standard of conduct
for indemnification. Indemnitee hereby undertakes to repay any amounts advanced
(without interest) to the extent it is ultimately determined in accordance with
Section 2(d) that Indemnitee is not entitled under this Agreement to be
indemnified by the Company in respect thereof. No other form of undertaking
shall be required of Indemnitee other than execution of this Agreement.




4    

--------------------------------------------------------------------------------




(c)    Notwithstanding anything in this Agreement to the contrary, Indemnitee
shall not be entitled to indemnification or advancement of Expenses pursuant to
this Agreement in connection with any Claim initiated by Indemnitee unless (i)
the Company has joined in, or the Board of Directors has authorized or consented
to, the initiation of such Claim or (ii) the Claim is one to enforce
Indemnitee’s rights under this Agreement (including an action pursued by
Indemnitee to secure a determination that Indemnitee should be indemnified under
applicable law).


(d)    Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) shall be subject to the condition that the Reviewing Party shall
not have determined (in a written opinion, in any case in which the Independent
Legal Counsel referred to in Section 3 is involved) that Indemnitee would not be
permitted to be indemnified under applicable law, and (ii) the obligation of the
Company to make an Expense Advance pursuant to Section 2(b) shall be subject to
the condition that, if, when, and to the extent that the Reviewing Party
determines that Indemnitee would not be permitted to be so indemnified under
applicable law, the Company shall be entitled to be reimbursed by Indemnitee
(who, by execution of this Agreement, hereby agrees to reimburse the Company)
for all such amounts theretofore paid; provided, however, that, if Indemnitee
has commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). If there has not been a Change in Control, the Reviewing Party shall be
selected by the Board of Directors, and if there has been a Change in Control
(other than a Change in Control that has been approved by a majority of the
members of the Board of Directors who were directors immediately prior to such
Change in Control), the Reviewing Party shall be the Independent Legal Counsel
referred to in Section 3. If there has been no determination by the Reviewing
Party, or if the Reviewing Party determines that Indemnitee would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation in any court in the States of
Illinois or Delaware having subject matter jurisdiction thereof and in which
venue is proper seeking an initial determination by the court or challenging any
such determination by the Reviewing Party or any aspect thereof, including the
legal or factual bases therefor, and the Company hereby consents to service of
process and to appear in any such proceeding. Any determination by the Reviewing
Party otherwise shall be conclusive and binding on the Company and Indemnitee.


3.    Change in Control. The Company agrees that, if there is a Change in
Control of the Company, then with respect to all matters thereafter arising
concerning the rights of Indemnitee to indemnity payments and Expense Advances
under this Agreement or under any provision of the Certificate of Incorporation
or Bylaws now or hereafter in effect relating to Claims for Indemnifiable
Events, the Company shall seek legal advice only from Independent Legal Counsel
selected by the Indemnitee and approved by the Company (which approval shall not
be unreasonably withheld). Such counsel, among other things, shall render its
written


5    

--------------------------------------------------------------------------------




opinion to the Company and Indemnitee as to whether and to what extent the
Indemnitee would be permitted to be indemnified under applicable law. The
Company agrees to pay the reasonable fees of the Independent Legal Counsel
referred to above and to indemnify fully such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities, and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.


4.    Indemnification for Additional Expenses. The Company shall indemnify, or
cause the indemnification of, Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall advance such Expenses to Indemnitee, subject to
and in accordance with Section 2, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for (a) indemnification or an Expense
Advance by the Company under this Agreement or any other agreement or provision
of the Certificate of Incorporation or Bylaws now or hereafter in effect
relating to Claims for Indemnifiable Events and (b) recovery under any
directors’ and officers’ liability insurance policies maintained by the Company,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, Expense Advance, or insurance recovery, as the case may be.


5.    Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for the entire amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.


6.    Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified
hereunder, the Reviewing Party, court, or other finder of fact or appropriate
Person shall presume that Indemnitee has satisfied the applicable standard of
conduct and is entitled to indemnification, the burden of proof shall be on the
Company (or its representative) to establish by clear and convincing evidence
that Indemnitee is not so entitled.


7.    Reliance as Safe Harbor. For purposes of this Agreement, and without
creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee’s actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports, or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board of
Directors, or by any other Person (including legal counsel, accountants, and
financial advisors) as to matters Indemnitee reasonably believes are within such
other Person’s professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company.


6    

--------------------------------------------------------------------------------




In addition, the knowledge and actions, or failures to act, of any other
director, officer, agent, or employee of the Company shall not be imputed to
Indemnitee for purposes of determining the right to indemnity hereunder.


8.    No Other Presumptions. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval), or conviction, or upon a plea of nolo contendere or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law. In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law shall
be a defense to Indemnitee’s claim or create a presumption that Indemnitee has
not met any particular standard of conduct or did not have any particular
belief.


9.    Nonexclusivity, etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Certificate of
Incorporation, the Bylaws, the DGCL, or otherwise. To the extent that a change
in the DGCL (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Certificate of Incorporation, the Bylaws or this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. To the extent that there is a conflict or
inconsistency between the terms of this Agreement and the Certificate of
Incorporation or Bylaws, it is the intent of the parties hereto that Indemnitee
shall enjoy the greater benefits regardless of whether contained herein or in
the Certificate of Incorporation or Bylaws. No amendment or alteration of the
Certificate of Incorporation or Bylaws or any other agreement shall adversely
affect the rights provided to Indemnitee under this Agreement.


10.    Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer. If the Company has such insurance in effect at the time the
Company receives from Indemnitee any notice of the commencement of an action,
suit, or proceeding, the Company shall give prompt notice of the commencement of
such action, suit, or proceeding to the insurers in accordance with the
procedures set forth in the applicable policy. The Company shall thereafter take
all necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy.


11.    Amendments, etc. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any


7    

--------------------------------------------------------------------------------




other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.


12.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights. The Company shall pay or reimburse all Expenses actually
and reasonably incurred by Indemnitee in connection with such subrogation.


13.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy or any provision of the Certificate of Incorporation
or Bylaws or otherwise) of the amounts otherwise indemnifiable hereunder.


14.    Notification and Defense of Claims.


(a)    Indemnitee shall notify the Company in writing as soon as practicable of
any Claim that could relate to an Indemnifiable Event or for which Indemnitee
could seek Expense Advances, including a brief description (based upon
information then available to Indemnitee) of the nature of, and the facts
underlying, such Claim. The failure by Indemnitee to timely notify the Company
hereunder shall not relieve the Company from any liability hereunder except and
only to the extent that the Company is actually and materially prejudiced by
such failure.


(b)    The Company shall be entitled to participate in the defense of any Claim
relating to an Indemnifiable Event or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that, if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Company to represent Indemnitee would present such
counsel with an actual or potential conflict of interest, (b) the named parties
in any such Claim (including any impleaded parties) include the Company or any
subsidiary of the Company, on the one hand, and Indemnitee, on the other hand,
and Indemnitee concludes, after consultation with counsel selected by
Indemnitee, that there may be one or more legal defenses available to him that
are different from or in addition to those available to the Company or any
subsidiary of the Company, or (c) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm, plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense. The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any Claim
relating to an Indemnifiable Event effected without the Company’s prior written
consent. The Company shall not, without the prior written consent of Indemnitee,
effect any settlement of any Claim relating to an Indemnifiable Event to which
Indemnitee is or could have been a party unless such settlement involves solely
the payment of money and includes a complete and


8    

--------------------------------------------------------------------------------




unconditional release of Indemnitee from all liability on all claims that are
the subject matter of such Claim. Neither the Company nor Indemnitee shall
unreasonably withhold, condition, or delay its, his or her consent to any
proposed settlement; provided that Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnitee.


15.    Binding Effect, etc. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), spouses, heirs, executors, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or of any
other enterprise at the Company’s request. The Company shall require and cause
any successor (whether direct or indirect by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company
and its subsidiaries (on a consolidated basis), by written agreement in form and
substance satisfactory to Indemnitee and Indemnitee’s counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.


16.    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, illegal, void, or otherwise unenforceable in any respect, and the
validity and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired and shall
remain enforceable to the fullest extent permitted by law.


17.    Notices. All notices, requests, consents, and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written document delivered in person or sent by facsimile, e-mail or other
electronic transmission, nationally recognized overnight courier, or personal
delivery, addressed to such party at the address set forth below or such other
address as may hereafter be designated on the signature pages of this Agreement
or in writing by such party to the other party:


(a)    If to the Company, to:


KEMPER CORPORATION
200 E. Randolph Street
Suite 3300
Chicago, IL 60601
Facsimile: 312.645.8727
Attn: General Counsel


with a copy (which shall not constitute notice) to:




9    

--------------------------------------------------------------------------------




Skadden, Arps, Slate, Meagher & Flom LLP
155 N. Wacker Drive
Chicago, IL 60606
Facsimile: 312.407.8505
E-mail: brian.duwe@skadden.com
Attn: Brian W. Duwe


(b)    If to Indemnitee, to the address set forth on the signature page hereof.


All such notices, requests, consents, and other communications shall be deemed
to have been given or made if and when received (including by overnight courier)
by the parties at the above addresses, sent by electronic transmission
(including e-mail) to the e-mail addresses specified above, or sent by facsimile
transmission to the facsimile numbers specified above (or at such other address,
e-mail address, or facsimile number for a party as shall be specified by like
notice).


18.    Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction or interpretation thereof.


19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall for all purposes be deemed to be an original but all of which
together shall constitute one and the same agreement.


20.    Specific Performance. The parties recognize that if any provision of this
Agreement is violated by the parties hereto, Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation,
Indemnitee shall be entitled, if Indemnitee so elects, to institute proceedings,
either at law or in equity, to obtain damages, to enforce specific performance,
to enjoin such violation, or to obtain any relief or any combination of the
foregoing as Indemnitee may elect to pursue.


21.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.


22.    Termination of Prior Agreement. Upon execution of this Agreement, the
Indemnification and Expense Advancement Agreement previously executed between
the parties hereto is hereby terminated.


10    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


KEMPER CORPORATION
    
By    _____________________________
Name:
Title:






_____________________________
[Indemnitee]
[ADDRESS]




11    